Exhibit 10.9

 
FIFTH AMENDMENT TO AGREEMENT
 
AND PLAN OF MERGER
 


 
BY AND AMONG
 
EQUITEX, INC.,
 
EI ACQUISITION CORP.,
 
AND
 
HYDROGEN POWER, INC.
 


 


 
March 10, 2006

--------------------------------------------------------------------------------



FIFTH AMENDMENT TO AGREEMENT AND PLAN OF MERGER
 
This Fifth Amendment to Agreement and Plan of Merger (this “Agreement”) is
entered into as of March 10, 2006, by and among Hydrogen Power, Inc., a Delaware
corporation (the “Company”), Equitex, Inc., a Delaware corporation (“Equitex”),
and EI Acquisition Corp., a Delaware corporation that is wholly owned by Equitex
(the “Merger Sub”).
 
INTRODUCTION
 
A. The Company, Equitex and Merger Sub have entered into that certain Agreement
and Plan of Merger and Reorganization dated September 13, 2005, as amended in
that certain First Amendment to Agreement and Plan of Merger and Reorganization
dated October 31, 2005, that certain Second Amendment to Agreement and Plan of
Merger and Reorganization dated November 11, 2005, that certain Third Amendment
to Agreement and Plan of Merger and Reorganization dated December 15, 2005 and
that certain Fourth Amendment to Agreement and Plan of Merger and Reorganization
dated January 30, 2006 (as amended, the “Merger Agreement”) whereby the Company
and Merger Sub will merge with the surviving corporation being a subsidiary of
Equitex (the “Merger”).
 
B. The Company, Equitex and Merger Sub have agreed to enter into this Agreement
in order to amend the Merger Agreement by entering into this Agreement in order
to (i) extend the termination date of the Merger Agreement to March 17, 2006,
and (ii) set forth further additional agreements of the parties regarding the
completion of the Merger.
 
C. The parties to this Agreement intend to adopt the Merger Agreement, as
amended by this Agreement, as a plan of reorganization within the meaning of
Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”),
and the regulations promulgated thereunder, and intend that the Merger and the
transactions contemplated by this Agreement be undertaken pursuant to that plan.
Accordingly, the parties to the Merger Agreement, as amended by this Agreement,
confirm their intention that the Merger qualify as a “reorganization,” within
the meaning of Code Section 368(a) and a “foreign merger” within the meaning of
Section 87(8.1) of the Income Tax Act (Canada), and that, with respect to the
Merger, Equitex, Merger Sub and the Company will each be a “party to a
reorganization,” within the meaning of Code Section 368(b).
 
AGREEMENT
 
Now, Therefore, in consideration of the foregoing premises, and the
representations, warranties and covenants contained herein, the parties hereto
agree as follows:
 
 
Article 1
Amendment to Termination Date
 
1.1  Amendment to Termination Date. In order to reflect a change in the
termination date of the Merger Agreement, Section 7.1(e) of the Merger Agreement
is hereby deleted in its entirety and replaced with the following:
 
“(e) by either the Company or Equitex if the Effective Date is not on or before
March 17, 2006, or such later date as the Company and Equitex may mutually agree
(unless the failure to consummate the Merger by such date shall be due to the
action or failure to act of the party seeking to terminate this Agreement in
breach of such party’s obligations under this Agreement).”
 


--------------------------------------------------------------------------------





 
 
Article 2
Closing Advance
 
2.1  Closing Advance. In order to give effect to the agreement of the parties
that Equitex will advance to EI Acquisition the principal amount of $5,000,000
as a condition of closing of the Merger, Section 6.3(g) is hereby added to the
Merger Agreement:
 
“(g) Equitex will have advanced to EI Acquisition the principal amount of
$5,000,000 (the “Closing Advance”) as an equity contribution and shall provide
the Company evidence of such Closing Advance, in a manner reasonably acceptable
to the Company, and such wire transfer may be completed concurrently with
Closing. Notwithstanding the foregoing, Equitex may, at its sole option, provide
such Closing Advance from other sources, including without limitation, pursuant
to a loan from FastFunds Financial Corporation (“FastFunds”). Equitex
acknowledges and agrees that the Closing Advance will not be in any way secured
by the Security Agreement. The Company acknowledges and agrees that the
completion of the Closing Advance will constitute satisfaction of Equitex’s
obligation to advance $5,000,000 toward the exploitation and commercialization
of the Company Intellectual Property within 45 days of the Closing, as
contemplated by Section 5.12 of this Agreement. Notwithstanding the above, in
order to facilitate a loan by FastFunds to Equitex and the grant of security by
Equitex to FastFunds in order to enable Equitex to complete the Closing Advance,
the parties agree that the Closing will be completed as follows:
 
(i) documents required to effect the Closing pursuant to this Agreement will be
delivered by each party in escrow to Maslon Edelman Borman & Brand, LLP
(“Maslon”), as attorneys for Equitex, to be held in trust pending Closing;
 
(ii) Equitex will deliver or will cause FastFunds to deliver the Closing Advance
in escrow to Mason to be held in trust pending Closing;
 
(iii) Maslon will be entitled to file the Certificate of Merger with the
Delaware Secretary of State upon: (A) delivery of the Closing Advance to Maslon
in escrow, and (B) delivery by Equitex and FastFunds of an irrevocable direction
to release the Closing Advance to the Company, as the surviving corporation,
upon confirmation of filing of the Certificate of Merger with the Delaware
Secretary of State;
 
(iv)  upon receipt of confirmation of filing of the Certificate of Merger with
the Delaware Secretary of State, Maslon will deliver the Closing Advance to the
Company, as the surviving corporation, by wire transfer to a bank account
designated by the Company and will release the documents required to effect
Closing to the respective parties to whom the documents are to be delivered upon
Closing.
 
 
Article 3
Loan Amount
 
3.1  Loan Amount. In order to give effect to the agreement of the parties that
Equitex and EI Acquisition will either (i) convert the principal of the Loan
Amount and all accrued interest into shares of
 

2

--------------------------------------------------------------------------------



common stock of the Company, or (ii) forgive repayment of the Loan Amount and
all accrued interest, Section 6.3(h) is hereby added to the Merger Agreement:
 
“(h) Concurrent with and as a condition to Closing, Equitex will, at the
Company’s direction, either (i) convert the principal of the Loan Amount plus
accrued interest into shares of common stock of HPI, or (ii) forgive the
indebtedness, liabilities and obligations of the Company to Equitex for
repayment of the Loan Amount, plus accrued interest. In each case, the Company
will be released of its indebtedness, liability and obligations under the
Promissory Note and the Security Agreement and each of the Promissory Note and
the Security Agreement will be cancelled and will be of no further force or
effect.”
 
 
Article 4
Nasdaq
 
4.1  Nasdaq. In order address the requirement of Nasdaq that Equitex submit a
new listing application in order to maintain the continued listing of Equitex
common stock following completion of the Merger, Section 6.3(i) is hereby added
to the Merger Agreement:
 
“(i) Equitex will have submitted to Nasdaq a listing application, as required by
Nasdaq in its letter dated February 28, 2006, and Equitex will not have been
notified by Nasdaq of any refusal (a) to list Equitex common stock pursuant to
such new listing application and (b) to maintain the continued listing of
Equitex common stock pursuant to Equitex’s current listing application following
the completion of the Merger.”
 
 
Article 5
UBC Amended Sublicense Agreement
 
5.1  UBC Amended Sublicense Agreement. In order to give effect to the agreement
of the parties as to the final form of the First Amendment to the Sublicense
Agreement and Consent to be entered into between the Company, the Amended
Sublicense Agreement attached as Exhibit E to the Merger Agreement is hereby
replaced with the Amended Sublicense Agreement attached hereto as Exhibit A.
 
 
Article 6
Consent of Company to Equitex Actions
 
6.1 Company Consents to Equitex Conduct of Business. Pursuant to the terms of
Section 4.1 of the Merger Agreement, the Company hereby acknowledges and
consents to the actions of Equitex set forth on Exhibit B hereto. The Company
further acknowledges that such actions do not constitute breach of any covenant,
representation or warranty of Equitex or Merger Sub under the Merger Agreement.
 
 
Article 7
General Provisions
 
7.1 Merger Agreement in Full Force and Effect. The Merger Agreement shall
continue in full force and effect without amendment except as expressly provided
for in this Agreement.
 

3

--------------------------------------------------------------------------------



7.2 Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. References to Sections and Articles refer to Sections and
Articles of this Agreement unless otherwise stated.
 
7.3 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated, and the parties shall negotiate
in good faith to modify this Agreement and to preserve each party’s anticipated
benefits under this Agreement.
 
7.4 Amendment. This Agreement may not be amended or modified except by an
instrument in writing approved by the parties to this Agreement and signed on
behalf of each of the parties hereto.
 
7.5 Miscellaneous. This Agreement (together with all other documents and
instruments referred to herein): (a) constitutes the entire agreement, and
supersedes all other prior agreements and undertakings, both written and oral,
among the parties, with respect to the subject matter hereof; and (b) shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, but shall not be assignable by either party hereto
without the prior written consent of the other party hereto.
 
7.6 Counterparts; Delivery. This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement. In addition, executed counterparts may be delivered by means of
facsimile or other electronic transmission; and signatures so delivered shall be
fully and validly binding to the same extent as the delivery of original
signatures.
 
7.7 Governing Law. This Agreement is governed by the internal laws of the State
of Delaware without regard to its conflicts-of-law principles.
 


 
[SIGNATURE PAGE TO FOLLOW.]
 

4

--------------------------------------------------------------------------------




In Witness Whereof, the parties hereto have caused this Agreement to be executed
effective as of the date first written above.
 


HYDROGEN POWER, INC.:
 
 
By:  /s/ James Matkin
Name: James Matkin
Title: Chairman
EQUITEX, INC.:
 
 
By:  /s/ Henry Fong
Name: Henry Fong
Title: President
 
 
 
EI ACQUISITION CORP.:
 
 
By:  /s/ Henry Fong
Name: Henry Fong
Title: President


 
 
 






 
 
 

--------------------------------------------------------------------------------